Fourth Court of Appeals
                                     San Antonio, Texas
                                            OPINION
                                         No. 04-13-00898-CV

                               SAN ANTONIO WATER SYSTEM,
                                        Appellant

                                                  v.

                                          Beatriz SMITH,
                                             Appellee

                     From the County Court at Law No. 5, Bexar County, Texas
                                     Trial Court No. 383935
                              Honorable Irene Rios, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 24, 2014

AFFIRMED

           Beatriz Smith sued the San Antonio Water System (SAWS) for injuries she sustained when

she fell into a hole on a sidewalk. SAWS filed a plea to the jurisdiction, asserting it did not receive

notice of the claim against it as required by the Texas Tort Claims Act. The trial court denied the

plea. We affirm the order because we hold that 1) SAWS is not a “governmental unit” entitled to

notice under the Act separate and apart from notice to the City of San Antonio and 2) Smith

presented sufficient evidence to raise a fact question as to whether the City of San Antonio had

actual notice of Smith’s injury claim.
                                                                                      04-13-00898-CV


                                             BACKGROUND

       The evidence submitted to the trial court in support of and in response to the plea to the

jurisdiction reflects that on February 16, 2011, Smith fell into an uncovered hole on the sidewalk

in front of a church located on the 2900 block of Mission Road in San Antonio. Bexar County

Deputy Constable Gabriel Medina, a City of San Antonio Fire Department unit, and an EMS unit

responded. The Incident Detail Reports reflect that when the Fire Department arrived, a Bexar

County officer was at the scene “with elderly female who fell and may have broken her arm.” One

of the reports states Smith said she was injured because of an uncovered hole on the sidewalk. The

report also states that Deputy Constable Medina called “city public works” to have someone secure

the hole and was transferred to SAWS and that the San Antonio Fire Department placed yellow

crime-scene tape around the hole to secure the area until a SAWS representative arrived.

       SAWS’s records reflect Deputy Constable Medina’s call came through the City’s 311

system and was transferred to the SAWS emergency operations center. That telephone call

resulted in a SAWS work order for “meter box maintenance” at 2919 Mission Road. The work

order states: “missing meter cover in front of church of South San Antonio Bexar Co. police officer

someone fell down in hole.” The work order indicates that SAWS replaced an air release valve

cover at that location later the same day.

       In March 2011, Smith’s attorney sent a letter to the Claims Department of CPS Energy—

the City of San Antonio’s gas and electric utility system. The letter advised that the law firm

“represents Beatriz Smith, for her injuries suffered sustained after falling into a hole with exposed

pipes on the 2900 Block of Mission Rd, on February 16, 2011, in Bexar County, Texas.” The

letter further stated that Smith was undergoing medical treatment for her injuries sustained in the

accident and when the attorney “obtained all the specials, [he] will forward them to you along with



                                                -2-
                                                                                                       04-13-00898-CV


our letter of demand.” Less than a week later, the CPS claims manager responded to the attorney,

stating:

                  We have completed a thorough investigation of your client Ms.
                  Smith’s claim for personal injuries sustained at the above location.
                  CPS Energy doesn’t have gas or electric equipment and or
                  infrastructure located on the sidewalk at the above location.

                  We respectfully deny your clients [sic] claim. . . . .

           Smith filed her lawsuit on February 14, 2013. Smith named as defendants: The City of San

Antonio; The City of San Antonio d/b/a City Public Service and/or CPS Energy; The City of San

Antonio Water System (SAWS) (alleged to be “a subsidiary of the City”); and Bexar Metropolitan

Water District, now known as the San Antonio Water System. Smith also named as defendants a

church and a business that are located on the 2900 block of Mission Road. Smith alleged she

suffered serious bodily injuries as a result of the fall that was proximately caused by a dangerous

condition on the sidewalk.

           SAWS filed its plea to the jurisdiction in October 2013, asserting it had not received timely

statutory notice or actual notice of the claim. 1 After Smith responded, the trial court held a non-

evidentiary hearing and denied the plea. This appeal followed.

                                             STANDARD OF REVIEW

           We review the trial court’s ruling on a plea to the jurisdiction de novo. Tex. Dep’t of Parks

& Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004). When the plea to the jurisdiction

challenges the existence of jurisdictional facts, “we consider relevant evidence submitted by the

parties when necessary to resolve the jurisdictional issues raised . . . .” Id. at 227. “If the evidence

creates a fact question regarding the jurisdictional issue, then the trial court cannot grant the plea



1
  The City filed a plea to the jurisdiction in the trial court, contending it did not receive proper pre-suit notice. The
trial court denied the plea and the City did not file an interlocutory appeal from the trial court’s order.

                                                          -3-
                                                                                         04-13-00898-CV


to the jurisdiction, and the fact issue will be resolved by the fact finder.” Id. at 227–28. “However,

if the relevant evidence is undisputed or fails to raise a fact question on the jurisdictional issue, the

trial court rules on the plea to the jurisdiction as a matter of law.” Id. at 228. “[T]his standard

generally mirrors that of a summary judgment under Texas Rule of Civil Procedure 166a(c).” Id.

In reviewing the trial court’s ruling on the plea, we take as true all evidence favorable to the

respondent and indulge every reasonable inference and resolve any doubts in the respondent’s

favor. Id.

             “GOVERNMENTAL UNIT” AND NOTICE UNDER THE TORT CLAIMS ACT

        Smith alleged that immunity for SAWS’s performance of governmental functions is

waived by the Texas Tort Claims Act because she seeks damages for personal injuries caused by

a premise defect. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.021 (West 2011). To invoke the

Act’s waiver of immunity, a claimant must give a governmental unit pre-suit notice of the claim.

See TEX. CIV. PRAC. & REM. CODE ANN. § 101.101 (West 2011) (providing that a “governmental

unit is entitled to receive notice of a claim against it” within six months of the incident giving rise

to the claim). “The provision of notice is a jurisdictional requirement in all suits against a

governmental unit.” City of Dallas v. Carbajal, 324 S.W.3d 537, 537–38 (Tex. 2010) (per curiam);

TEX. GOV’T CODE ANN. § 311.034 (West 2013).

        SAWS contends it is a “governmental unit” entitled to receive notice under section

101.101, separate and apart from any notice given to the City of San Antonio or CPS Energy.

SAWS contends its governmental immunity has not been waived because Smith did not send

timely formal notice to SAWS and because SAWS agents and employees did not have actual notice

of Smith’s claim. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.101 (providing that notice

requirement is satisfied if governmental unit receives formal notice or has actual notice). SAWS

also argues the trial court should not have considered any evidence of notice to the City or its
                                                  -4-
                                                                                      04-13-00898-CV


employees that was not communicated to SAWS. Smith argues that she was not required to give

separate notice to SAWS, that she complied with the statutory notice requirement by giving notice

to the City of San Antonio, and that the City and SAWS had actual notice of the claim. We first

determine whether SAWS is a governmental unit and then turn to the question of whether the

required notice was given in this case.

       The Texas Tort Claims Act defines “governmental unit” as:

       (A) this state and all the several agencies of government that collectively constitute
           the government of this state, including other agencies bearing different
           designations, and all departments, bureaus, boards, commissions, offices,
           agencies, councils, and courts;

       (B) a political subdivision of this state, including any city, county, school district,
           junior college district, levee improvement district, drainage district, irrigation
           district, water improvement district, water control and improvement district,
           water control and preservation district, freshwater supply district, navigation
           district, conservation and reclamation district, soil conservation district,
           communication district, public health district, and river authority;

       (C) an emergency service organization; and

       (D) any other institution, agency, or organ of government the status and authority
           of which are derived from the Constitution of Texas or from laws passed by the
           legislature under the constitution.

TEX. CIV. PRAC. & REM. CODE ANN. § 101.001(3) (West Supp. 2014). SAWS argues it is a

governmental unit within the meaning of section 101.001(3)(D) because it is an “agency” of the

City of San Antonio and was created by ordinance pursuant to constitutional authority given to

home-rule municipalities. Smith concedes that the City has delegated management of the water

system to the SAWS board of trustees, but contends that SAWS remains part of the City, and is

not a separate governmental unit. Smith argues that the City and its agencies, like the county and

its agencies, are one governmental unit. See Rosales v. Brazoria Cnty., 764 S.W.2d 342, 344 (Tex.

App.—Texarkana 1989, no writ) (holding county sheriff’s office is not a separate governmental

unit from the county itself).
                                                -5-
                                                                                     04-13-00898-CV


       Texas law authorizes home-rule municipalities, such as the City of San Antonio, to own,

construct, and manage a water system, to pledge the system’s revenues, and to create a separate

fund dedicated solely to operating, maintaining, and improving the system. See TEX. LOCAL

GOV’T CODE ANN. § 552.017 (West Supp. 2014); TEX. GOV’T CODE ANN. § 1502.001, et seq.

(West 2000 & Supp. 2014). Texas law also authorizes a municipality to place management and

control of the system in a board of trustees. See TEX. GOV’T CODE ANN. §1502.070 (West Supp.

2014). The issue before us is whether by doing so, the municipality creates an agency that derives

its status and authority from the constitution or from the laws passed by the legislature. To answer

the question, we examine the history and status of SAWS and its board of trustees and the authority

under which SAWS operates.

               STATUS AND AUTHORITY OF SAWS AND ITS BOARD OF TRUSTEES

The City of San Antonio waterworks system

       The City of San Antonio purchased its waterworks system from a private entity in 1925.

San Antonio Indep. Sch. Dist. v. Water Works Bd. of Trs., 120 S.W.2d 861, 863 (Tex. Civ. App.—

Beaumont 1938, writ ref’d). Pursuant to city ordinance and the trust agreements securing the

revenue bonds issued to finance the purchase, control and management of the system was placed

in the hands of a newly created Water Works Board of Trustees. Id. at 863–64. The trust

agreement and ordinance gave the Board exclusive control over income from operation of the

system. Id. at 864. The income was to be set aside and kept separate in a depository of the Board’s

selection and all operating and maintenance costs were to be paid from those revenues. Id.

       In a suit filed by the San Antonio Independent School District, the District argued the

waterworks system assets were taxable because the Water Works Board was not part of the City.

Id. at 862, 865. The court of appeals held the property was exempt from taxation, the Board was

a “special agency” of the city, and that the Board’s “‘possession’ and ‘holding’ of the property is
                                                -6-
                                                                                                       04-13-00898-CV


a possession and holding by the City itself.” Id. at 865. Likewise, in Sifford v. Waterworks Board

of Trustees, this court concluded the Waterworks Board “was merely a department and agency of

the city to take charge of and operate for the city its water system, just as the departments of the

fire and police . . .” 70 S.W.2d 476, 477 (Tex. Civ. App.—San Antonio 1934, writ ref’d). The

court held the Board “could not be held liable for debt or tort, but that the city, if any one, was the

party liable under such claims.” Id.

         By 1969, the City of San Antonio had issued refunding bonds and a 1957 city ordinance

vested control, management, and operation of the waterworks system in the Water Works Board.

Delta Elec. Constr. Co. v. City of San Antonio, 437 S.W.2d 602, 603-04 (Tex. Civ. App.—San

Antonio 1969, writ ref’d n.r.e.). In a declaratory judgment action involving a contract to construct

improvements to the system entered into between the Water Works Board of Trustees and a private

company, this court held that the Water Works Board “is an agency and department of the City

and therefore the contract in question was a contract with the City.” Id. at 605. 2

SAWS under the 1992 Ordinance

         Today, SAWS is “[t]he San Antonio Water System, a water, wastewater and wastewater

reuse agency of the city, established and created pursuant to the provisions of Ordinance No. 75686

and Texas Revised Civil Statutes Annotated Article 1115.”                          San Antonio, Tex., Code of

Ordinances Part II, ch. 34, art. II, § 34-2.01 (2014). The San Antonio City Council passed

Ordinance No. 75686 (“the Ordinance”) in 1992 to consolidate the City’s waterworks system

(previously operating as an agency of the City under the management and control of the

Waterworks Board of Trustees) and the City’s sanitary sewer and water reuse systems (previously



2
  The provisions of the ordinance the court found particularly relevant to its decision are very similar to provisions in
the ordinance under which SAWS currently operates. Compare Delta Elec., 437 S.W.2d at 605, with San Antonio,
Tex., Ordinance 75686, §§ 28, 29, 32-D, M & N (Apr. 30, 1992).

                                                          -7-
                                                                                                   04-13-00898-CV


operating as departments of the City). San Antonio, Tex., Ordinance 75686, Recitals (Apr. 30,

1992).

         The Ordinance placed management and control of the consolidated system in the hands of

a board of trustees established and created pursuant to the provisions of the Ordinance and former

article 1115 of the Texas Revised Civil Statutes. Id. Former article 1115 provided that the city

council of a city owning an encumbered waterworks system could place the management and

control of the system in the hands of a board of trustees, required that one of the board members

be the mayor, and limited the compensation of board members, but did not specify the powers and

duties of such board. Act effective June 9, 1911, 32nd Leg., R.S., ch. 112, § 4, 1911 Tex. Gen.

Laws 230, 231, repealed and codified by Act of May 10, 1999, 76th Leg., R.S., ch. 227, §§ 1,

28(a), 1999 Tex. Gen. Laws 721, 900, 1056; renumbered and amended by Act of May 20, 1999,

76th Leg. R.S., ch. 1064, § 22, 1999 Tex. Gen. Laws 3899, 3910 (current version at TEX. GOV’T

CODE § 1502.070 (West Supp. 2014)). 3

         The Ordinance authorized the City to issue bonds to pay for the consolidated water system

and pledged system revenues as collateral. Ordinance 75686, §§ 3, 12. The City covenanted that

the gross revenues generated by the system would be deposited by the Board into a separate Water

System Revenue Fund. Id. § 14. The Ordinance stated the fund was to be kept completely separate

from all other funds of the City, and specified the priorities for budgeting and spending revenues.

Id. The City also covenanted to establish and maintain rates and fees at a level that would produce

gross revenues sufficient to pay the City’s debt obligations and the system’s maintenance and




3
  Current law maintains the requirement that one of the trustees be the mayor of the municipality and places an upper
limit on trustee compensation. TEX. GOV’T CODE ANN. §1502.070(a)(2), (b) (West Supp. 2014). The powers and
duties of the board and the manner of exercising those powers and duties are to be specified in proceedings of the
municipality and, to the extent not covered by such proceedings, the board of trustees is governed by the laws and
rules governing the municipality’s governing body. Id. §1502.070(c).

                                                        -8-
                                                                                                     04-13-00898-CV


operating expenses and to pay a percentage of gross revenues into the City’s General Fund 4 and

into the Water System Renewal and Replacement Fund. Id. §§ 13, 17.

         The section of the Ordinance about management of the system provided for the City

Council to appoint the board members, fill vacancies on the board, and appoint the chairman of

the board. Id. § 32-A, D, & G. The Ordinance authorized the board to hire employees and

professional consultants as it deems necessary, but stipulated that the City Attorney is the board’s

chief legal adviser. Id. § 32-H. Although the Ordinance gave the SAWS board considerable

authority and discretion in operating and managing the system, it did not transfer ownership of the

assets of the system, nor did it abdicate the City’s ultimate responsibility for operation of the

system and fulfillment of the City’s debt obligations. For example, although the Ordinance

authorized the board to determine the rates, fees, and charges for services rendered by the System,

any proposed change in the rates, fees, or charges (either increase or decrease) must be submitted

to, approved by, and adopted by the City Council. Id. § 32-F. The City Council expressly reserved

the right to abolish or reconstitute the SAWS board by ordinance. Id. § 32-V.

         In support of its plea to the jurisdiction, SAWS filed the affidavit of its claims supervisor,

providing information about how the claims department operates:

         The SAWS Claim Department is operated completely independent from the City
         of San Antonio (COSA) and City Public Service (CPS). When a claim for property
         damage or for bodily injury is made to SAWS, SAWS investigates those issues
         associated with SAWS facilities, lines, meters and other SAWS utility property.


4
  Section 17 of the Ordinance provided for a monthly transfer into the City’s General Fund a percentage of the System’s
gross revenues, “to be utilized by the City in the manner permitted by the provisions of Texas Revised Civil Statutes
Annotated Article 1113a, as amended.” That section authorized the City to make a reasonable profit from its publicly
owned utility system. See San Antonio Indep. Sch. Dist. v. City of San Antonio, 550 S.W.2d 262, 264 (Tex. 1976)
(discussing City’s publicly owned gas and electric system). Article 1113a was repealed in 1999 and its substance is
now found in section 1502.059 of the Government Code, which provides, “a municipality and its officers and utility
trustees may transfer to the municipality’s general fund and may use for general or special purposes revenue of any
municipally owned utility system in the amount and to the extent authorized in the indenture, deed of trust, or
ordinance providing for and securing payment of public securities issued under this chapter or similar law.” TEX.
GOV’T CODE ANN. § 1502.059 (West 2000).

                                                         -9-
                                                                                    04-13-00898-CV


       SAWS does not investigate any claims associated on behalf of COSA or CPS, and
       vice versa. . . .

       ...

       Once a determination is made that a claim relates to a SAWS’ utility line or
       property, the claim is investigated and liability is evaluated by the Claims
       Department. We determine whether there is a basis to either pay or deny the claim.
       If we determine the claim should be paid, it is paid from a special reserve fund that
       is funded with SAWS ratepayer revenues; CPS and COSA do not contribute to or
       control this fund. The reserve fund is established by SAWS annually and is based
       on prior claims history and other factors from SAWS’ operations. The proposed
       amount for the general obligation liability fund for claims is part of SAWS’ annual
       budget adopted by the SAWS governing body.

The affidavit also makes general statements about SAWS’s operations:

       SAWS funding is derived from its ratepayers. SAWS is managed and operated by
       a separate Board of Directors, a CEO, and staff of 1,718 employees; it maintains its
       own registered agent and operates its own Claims Department.

The affidavit concludes that “SAWS’ operations and management is separate from COSA,” but

does not provide any information about the authority pursuant to which SAWS and its board

operate.

Status and Authority of SAWS - Analysis

       The record establishes that SAWS is a municipally-owned utility. Although SAWS is not

an entity independent from the City of San Antonio, management and control of the utility has

been delegated by the City to the SAWS board of trustees. In exercising such management and

control, the SAWS board acts as an agent of the City. See Zacharie v. City of San Antonio, 952
S.W.2d 56, 59 (Tex. App.—San Antonio 1997, no writ) (rejecting plaintiff’s argument that SAWS

is entity independent from City and holding SAWS is an agent of City and claim against City of

San Antonio, acting by and through its San Antonio Water System Board of Trustees, was barred

by governmental immunity); TEX. ATT’Y GEN. OP. No. DM-444 (1997) (concluding that board of

a municipal utility system created pursuant to former article 1115 is agent of municipality and not


                                               - 10 -
                                                                                     04-13-00898-CV


a separate legal entity). The SAWS board of trustees has considerable autonomy, but remains

subject to city council oversight, and the powers and duties of the board are limited to those

delegated by city ordinance.

       We find no evidence and SAWS has presented no argument to support a conclusion that

SAWS and its board are different in any significant way from the former Water Works Board of

Trustees, which this court held was essentially a department of the city. See Delta Elec., 437
S.W.2d at 605 (stating Board “is an agency and department of the City and therefore the contract

in question was a contract with the City”); Sifford, 70 S.W.2d at 477 (stating “water board was

merely a department and agency of the city to take charge of and operate for the city is water

system, just as the departments of the fire and police” and city, if anyone, is liable for debts and

torts of water board); see also TEX. ATT’Y GEN. OP. No. DM-444 (1997) (concluding that although

city created and delegated broad power to New Braunfels Utilities (NBU) board of directors

pursuant to article 1115, including powers to enter into contracts, set employment policies, and

hire and pay personnel and professionals, NBU may acquire property only as agent of City,

contract with NBU is contract with city, and employees of NBU are employees of City).

       SAWS argues that its status and authority are ultimately derived from the Texas

Constitution because the constitution grants home-rule municipalities the full powers of state

government unless restricted by the constitution or legislature and because the City passed

Ordinance Number 75686 in exercise of those powers. We do not believe that is what the

legislature intended by its definition of “governmental unit” in section 101.001(3)(D) of the Tort

Claims Act. The Texas Constitution and statutes authorize home-rule municipalities to own their

water systems. The statutes authorize home-rule municipalities to encumber the system assets and

create dedicated funds for operating the system, and authorize municipalities to place management

of the system in the hands of a board of trustees. However, neither the Texas Constitution nor any
                                               - 11 -
                                                                                                     04-13-00898-CV


statute purports to confer any status or authority on such boards or systems. Instead, the legislature

has expressly provided that the proceedings of the municipality are to specify the powers and duties

of the board of trustees and the manner of exercising those powers and duties. See TEX. GOV’T

CODE ANN. § 1502.070. 5

         The actual status and authority of SAWS and its board derives exclusively from the city

ordinance and the encumbrance documents. See Guadalupe-Blanco River Auth. v. Tuttle, 171
S.W.2d 520, 521 (Tex. Civ. App.—San Antonio) (per curiam) (holding members of San Antonio

Electric and Gas System board of trustees, created pursuant to article 1115, are municipal agents

whose powers and duties derive solely from the contract of encumbrance and the ordinance that

created board and that their powers and duties are fixed and limited to those the municipality has

expressly or by necessary implication conferred on them), writ ref’d w.o.m., 174 S.W.2d 589 (Tex.

1943). We therefore conclude that SAWS is not an agency of the City, the status and authority of

which are derived from the Texas Constitution or from laws passed by the legislature under the

constitution. Therefore, SAWS is not a “governmental unit” within the meaning of section

101.001(3) of the Texas Tort Claims Act.

                                               NOTICE OF CLAIM

         Section 101.101 of the Tort Claims Act provides that “[a] governmental unit is entitled to

receive notice of a claim against it” within six months of the incident giving rise to the claim. TEX.

CIV. PRAC. & REM. CODE ANN. § 101.101(a). The notice must reasonably describe the incident,


5
  In contrast, the legislature has at times authorized municipalities to create a governmental body by ordinance and
appoint its board of directors, while statutorily designating the status of the entity and its authority. See e.g. TEX.
HEALTH & SAFETY CODE ANN. title 4, subtitle C, ch. 262 (West 2010)(“Municipal Hospital Authorities”) (authorizing
governing body of municipality to create hospital authority by ordinance and to appoint its directors, designating
hospital authority a “body politic and corporate,” authorizing hospital authority to issue revenue bonds, exercise the
power of eminent domain, and own property, and specifying general powers of authority); see also City of Edinburg
v. Trevino, 941 S.W.2d 76, 83-85 (Tex. 1997) (holding municipal hospital authority created by city ordinance pursuant
to Chapter 262 is a “unit of local government,” separate from municipality and subject to lower liability cap than
municipality under Texas Tort Claims Act).

                                                        - 12 -
                                                                                     04-13-00898-CV


the time and place of the incident, and the damage or injury claimed. Id. Formal notice of the

claim is not required if the governmental unit has actual notice that the claimant has received some

injury. Id. § 101.101(c). Because we hold that SAWS is not a “governmental unit” separate from

the City, either formal or actual notice to the City satisfies the notice requirement of the Tort

Claims Act.

       A governmental unit has actual notice if it has knowledge of the injury, the identity of the

parties involved, and actual, subjective awareness of its alleged fault in the matter. See Carbajal,
324 S.W.3d at 538–39. Mere notice that an incident has occurred does not establish actual notice

for purposes of the Act, nor may a governmental unit acquire actual notice merely by conducting

an investigation. Tex. Dep’t of Criminal Justice v. Simons, 140 S.W.3d 338, 347 (Tex. 2004);

Guadalupe Blanco River Auth. v. Schneider, 392 S.W.3d 321, 323–24 (Tex. App.—San Antonio

2012, no pet.).   Actual notice may be imputed to a governmental unit when an agent or

representative of the unit who has a duty to gather facts and report receives notice of an incident.

Guadalupe Blanco River Auth., 392 S.W.3d at 325; City of Wichita Falls v. Jenkins, 307 S.W.3d
854 (Tex. App.—Fort Worth 2010, pet. denied).

       SAWS contends it did not have actual notice of Smith’s claim because the SAWS claims

adjuster did not receive a copy of Smith’s letter before suit was filed and because SAWS’s records

do not contain the identity of the person who fell on February 16, 2011, or any indication the

person was injured or intended to pursue a claim. However, to determine if the City had actual

notice, the City is charged with the knowledge of its agents and representatives who have a duty

to gather facts and report information. Guadalupe Blanco River Auth., 392 S.W.3d at 325; Univ.

of Tex. Health Sci. Ctr. at San Antonio v. Stevens, 330 S.W.3d 335, 339 (Tex. App.—San Antonio

2010, no pet.). Actual notice is not limited to a particular official or employee of a government

entity, such as the director of risk management or, as in this case, a SAWS claims adjuster. See
                                               - 13 -
                                                                                      04-13-00898-CV


Stevens, 330 S.W.3d at 339–40. “[A] governmental entity cannot put on metaphorical blinders

and designate only one person in its entire organization through whom actual notice may be

imputed when the facts support that there are other representatives who have a duty to gather facts

and investigate on behalf of the governmental entity.” Id.

       CPS Energy is part of the City of San Antonio, and the CPS claims manager who

investigated Smith’s claim and responded to the letter is an employee of the City. See Lowther v.

Fernandez, 668 S.W.2d 886, 888 (Tex. App.—San Antonio 1984, no writ) (holding person

employed by CPS is an employee of the City). SAWS does not contend that the CPS claims

manager does not have a duty to investigate, gather facts, or report facts. The notice she received

from the letter and the facts she learned while investigating the claim are therefore imputed to the

City. Likewise, both the city firefighter who responded to the emergency call and the SAWS

emergency operations center operator who took the call about the missing cover received notice

of some facts about the incident. Both are agents of the City in positions that require obtaining

and reporting pertinent information. Their knowledge therefore may be imputed to the City.

       SAWS contends Smith’s attorney’s letter to the CPS claims department is too vague to

provide any of the required elements of notice under the Act. We disagree. The letter refers to

the “injuries suffered” by Smith and states she is “undergoing medical treatment for injuries

sustained in this accident.” This is sufficient notice to the City of the injury claimed. See Jenkins,
307 S.W.3d at 860-61 (holding letter from attorney stating his clients sustained “personal injuries

and other damages” in accident and are “in the process of receiving medical treatment” was

sufficient notice under Act). Smith also presented evidence that the city firefighter who responded

to assist Smith was aware she was injured and might have broken her arm. Smith’s letter to CPS

provided the date and the location (“2900 Block of Mission Rd”) of the incident and describes it

as Smith “falling into a hole with exposed pipes.”
                                                - 14 -
                                                                                       04-13-00898-CV


       The details of the incident and location described in the letter were specific enough to allow

the CPS claims manager to conduct and conclude a “thorough investigation” within a week and to

determine that there was no CPS “gas or electric equipment and/or infrastructure located on the

sidewalk” at that location. Moreover, the Incident Detail Reports of the San Antonio Fire

Department and the Bexar County Sheriff’s Office described the location as “2900 Mission Road.”

When Deputy Constable Medina gave this location to the City’s 311 system, the operator was able

to identify SAWS as the responsible party and transferred him to the SAWS emergency operations

center. The SAWS emergency operations center operator was able to identify the specific location

so that the missing cover could be replaced the same day.

       Finally, the letter provided notice to the City of its alleged fault. When an attorney sends

a letter to the claims department of the city-owned utility, stating he represents a claimant for the

injuries she suffered when she fell into a hole with exposed pipes, and stating that a demand will

be sent when the details of all her injuries are known, it may be fairly implied that the attorney and

client are claiming that the City is at fault in the matter. The CPS claims manager appears to have

understood the letter that way because in her response to the attorney, she denied the “claim.”

       The purpose of the notice requirement is to ensure prompt reporting of claims to enable

governmental units to gather the information necessary to guard against unfounded claims,

facilitate settlement, and prepare for trial. Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995) (per

curiam). In this case, that purpose was served. The problem appears to be the City’s self-imposed

compartmentalization of claims processing and the lack of communication among City agencies

and departments. The City and its departments, however separately managed and controlled they

may be in their day to day operations, and however separate their funds for paying potential claims

may be, do not insulate the City from notice of potential claims by failing to communicate with

each other. See Stevens, 330 S.W.3d at 339-40. The ordinance creating SAWS designates the City
                                                - 15 -
                                                                                     04-13-00898-CV


Attorney as SAWS’s chief legal counsel. The City Attorney, SAWS, and CPS are all part of the

same entity—the City. Smith sent timely notice of her claim to CPS. When the subsequent CPS

investigation determined that the uncovered utility hole into which Smith fell did not belong to it,

and SAWS independently had knowledge that a person had fallen because of a missing cover at

one of its facilities, there is at least a fact question as to whether the City had actual notice of

Smith’s claim.

                                          CONCLUSION

       We affirm the trial court’s order denying the plea to the jurisdiction because SAWS is not

a “governmental unit” entitled to notice separate and apart from notice to the City of San Antonio

and the evidence raises a fact issue as to whether the City of San Antonio had actual notice of

Smith’s injury claim.


                                                  Luz Elena D. Chapa, Justice




                                               - 16 -